
	
		I
		112th CONGRESS
		2d Session
		H. R. 4368
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mr. McDermott (for
			 himself, Mr. Lewis of Georgia,
			 Mr. Stark,
			 Mr. Rangel,
			 Mr. Neal, Mr. Larson of Connecticut,
			 Mr. Blumenauer, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide for the release of Federal tax levies which cause business
		  hardship.
	
	
		1.Release of Federal tax levies
			 which cause business hardship
			(a)In
			 generalSubparagraph (D) of
			 section 6343(a)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or any trade or business of the taxpayer before ,
			 or.
			(b)Criteria for
			 determining business hardshipSubsection (a) of section 6343 of
			 such Code is amended by adding at the end the following new paragraph:
				
					(4)Criteria for
				determining business hardshipFor purposes of making a determination
				under paragraph (1)(D), with respect to a trade or business of the taxpayer,
				the Secretary shall take into consideration—
						(A)the economic
				viability of such trade or business,
						(B)the nature and
				extent of the hardship, including the extent to which the taxpayer exercised
				ordinary business care and prudence, and
						(C)any hardships
				which would be caused to other individuals or businesses if such trade or
				business were
				liquidated.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
